Citation Nr: 1521965	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  14-33 866
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus with hallux valgus and hammer toes.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral pes planus with hallux valgus and hammer toes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the RO in Waco, Texas.

The Board observes that the Veteran initially requested a hearing in connection with his claim but in a November 2014 statement, he withdrew his request for a Board hearing and requested a DRO hearing.  The request is addressed below.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not asserted that he is unemployable due to his service-connected bilateral foot disability, nor has the issue been otherwise raised by the record.  Therefore, the question of entitlement to a TDIU has not been raised.     

The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is now paperless.  Another separate paperless claims file is also associated with the Veteran's claims - a Virtual VA file.  A review of the Virtual VA file reveals VA treatment records not found in the VBMS file, dated to December 2013.  These records were reviewed by the AOJ in connection with the September 2014 statement of the case.  The remaining documents in Virtual VA are duplicative of those in VBMS.  

In September 2011, the Veteran submitted a statement indicating disagreement with a decision related to service connection for colon cancer.  He entitled the statement "notice of disagreement" but such was received more than one year following the January 2010 denial of the claim.  In the event that the Veteran seeks to reopen the claim, this matter is referred to the Agency of Original Jurisdiction (AOJ) for any appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As an initial matter, in statements dated in October 2014 and November 2014, the Veteran indicated that he elected to withdraw his Board hearing request and instead proceed with a hearing before a Decision Review Officer (DRO).  There is no evidence in the record suggesting that this hearing had been scheduled or that the request had been withdrawn.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700 (2014).  Such a hearing should be scheduled by the RO.

Further, regarding the Veteran's claim for a higher rating for his bilateral feet disability, in his September 2014 appeal Form 9, the Veteran indicated that his "condition" had worsened and did not reflect the issues addressed during the February 2014 examination.  He indicated that he had scheduled another appointment to have a podiatry disability benefits questionnaire (DBQ) filled out.  A review of the record reveals the most recent VA examination regarding the bilateral feet took place in February 2014.  No subsequent podiatry DBQ is of record.  To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Regarding service connection for a bilateral knee disability, claimed as secondary to the service-connected bilateral foot disability, the Veteran underwent a VA examination in February 2014.  At that time, the VA examiner determined that (1) there was no evidence to support a finding of a right knee disability and (2) that it was less likely than not that the Veteran's left knee disability was secondary to the service-connected bilateral feet disability.  The VA examiner explained the basis for the left knee opinion was that the Veteran has no knee symptomatology.  

In reaching these conclusions, the VA examiner did not address the July 2010 statement from the Veteran's former VA primary care physician, Dr. C. who noted the Veteran's recurrent pain in the right knee and opined that such pain was a "direct result of his abnormal gait resulting from chronic foot pain in the right foot."  The examiner did not discuss the VA treatment records which document the Veteran's complaints of right knee pain.  See e.g. VA outpatient treatment records dated in August 2008 and August 2011.  Further, the examiner did not address the October 2012 VA examination report (in Virtual VA) which discussed a bone scan report of moderate uptake of radiotracer "present in the following joints which can be compatible with degenerative joint disease-shoulders, knees, wrists."  As the report noted arthritis in the "knees," plural, it indicates that there is a disability in both knees and should have been addressed by the February 2014 VA examiner.  Additionally, the X-ray report associated with the February 2014 VA examination indicates that there is "bifid patella" in the right knee but the examiner did not explain why such a finding is not a "disability."  For these reasons, an addendum opinion is required to address the Veteran's lay statements regarding knee symptomatology and VA treatment records and examination reports which also indicate the presences of knee disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Finally, the Veteran has indicated that he receives treatment through the VA healthcare system.  In a March 2015 statement, he specifically referenced a March 2015 VA medical evaluation as pertinent to his bilateral knee claim.  A review of the file reveals treatment records dated to December 2013.  Therefore, any outstanding VA treatment records should be obtained.  The Veteran should also be given an opportunity to submit any additional private records that may be relevant to the claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.

2.  Obtain up-to-date VA treatment records, from December 2013 to the present.

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected bilateral pes planus with hallux valgus and hammer toes.  

The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted, to include as relevant any motion studies such as to identify the presence and extent of abnormal pronation or abduction.

The examiner should identify the nature and severity of all podiatry symptoms found to be present.  The examiner must specifically comment on whether the Veteran's bilateral pes planus with hallux valgus and hammer toes is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes, marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities, as well as claw foot, and malunion or nonunion of any tarsal or metatarsal bones.

The examiner should also describe the impact that the Veteran's bilateral pes planus with hallux valgus and hammer toes has on his employability.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After obtaining all outstanding records, return the file to the February 2014 VA examiner who issued the opinion regarding service connection for the bilateral knees and request that the examiner issue an addendum opinion regarding the nature and etiology of any bilateral knee disability that the Veteran may have (including bifid patella and arthritis).  If the examiner is no longer available, or otherwise determines that the Veteran should be reexamined, the Veteran should be scheduled for an appropriate VA examination. 

Based on a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND (and examination findings, including any necessary diagnostic studies, if examined) the examiner is requested to answer the following:

(i)  Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's knee disability was (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by his service-connected bilateral foot disability?  The Board acknowledges the February 2014 negative opinion regarding the left knee was based on a finding that the Veteran did not have knee symptomatology and that the examiner found that there was no current diagnosis of a right knee disability.  However, the rationale appears to be based on an incorrect factual basis.  The examiner should address the Veteran's lay statements made to VA treatment providers, regarding his knee pain as well as the October 2012 bone scan indicating arthritis in both knees and the February 2014 X-ray report that noted "bifid patella" in the right knee.  The examiner should also address the letter from the Veteran's former VA primary care physician, Dr. C. who opined that the Veteran has knee disabilities due to his service-connected bilateral foot disability.    

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Thereafter, contact the Veteran to determine if he still wishes to have the requested DRO hearing.  If so, schedule the DRO hearing.  After the hearing has been held and the case reviewed by the AOJ, if the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




